Filed 2/3/21 P. v. Lottice CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A157601
 v.
 JOSHUA WAYNE LOTTICE,                                                  (Sonoma County
             Defendant and Appellant.                                   Super. Ct. No. SCR7226971)


         In a negotiated disposition following the denial of his motion to
suppress evidence (Pen. Code, § 1538.5),1 defendant Joshua Lottice pleaded
no contest to carrying a concealed dirk or dagger (§ 21310) and admitted he
suffered a prior strike conviction (§§ 211, 667, subds. (b)–(i), 1170.12, subds.
(a)–(d)). He was sentenced to 32 months in prison. On appeal, Lottice
challenges the denial of his motion to suppress, contending the evidence
against him was the fruit of an unlawful detention. We disagree and affirm.
                                                  BACKGROUND
         An information charged Lottice with carrying a concealed dirk or
dagger (§ 21310). The information also alleged Lottice had suffered a prior
conviction for robbery (§ 211) qualifying as a strike offense within the



       All further statutory references are to the Penal Code unless
         1

otherwise specified.


                                                               1
meaning of the “Three Strikes” law (§§ 667, subds. (d)–(e), 1170.12, subds.
(b)–(c)) and had served three prior prison sentences qualifying for a sentence
enhancement (§ 667.5, former subd. (b)).
      Santa Rosa Police Officer David McCready testified at the preliminary
hearing as to the following facts.2 On December 8, 2018, around 9:21 p.m.,
McCready was on patrol, driving on Sebastopol Road, when he spotted
Lottice walking in the opposite direction. McCready made eye contact with
Lottice, who “quickly looked away . . . .” McCready “thought it was odd that
[Lottice] . . . tried to avoid eye contact . . . .” McCready then turned his
vehicle around, stopped, and contacted Lottice.
      McCready asked Lottice for his name and identification. Lottice
identified himself and stated he was on parole. When McCready asked
Lottice if he had any weapons or contraband, Lottice stated he had a knife
and a needle in his pocket. McCready searched Lottice and located a three-
inch, fixed-blade knife and a needle.
      Lottice filed a motion to suppress evidence of the knife under section
1538.5, asserting it was obtained from an unlawful detention. The People
opposed the motion, arguing that the initial encounter between Lottice and
McCready up to the time Lottice volunteered his parole status was
consensual, and not a detention. The trial court conducted a motion to
suppress hearing, where McCready again testified. The court admitted into
evidence and reviewed a video recording of the encounter captured on
McCready’s body camera.3



      2 The parties stipulated that the factual basis for Lottice’s plea would
be the preliminary hearing transcript.
     We granted Lottice’s motion to augment the record to include the body
     3

camera recording.


                                         2
      The recording first depicts without audio the point of view of McCready
driving his patrol vehicle into the parking lot of a convenience store.
McCready then parks in front of the store and exits the vehicle. As he steps
out of the vehicle, the video shows McCready lifting his right arm, followed by
his hands appearing to adjust his body camera. While doing so, McCready
walks toward Lottice, who appears in the top right-hand part of the screen on
a sidewalk, turning around and walking toward McCready.
      When asked at the hearing what he was “doing with [his] hand as [he]
got out of the patrol vehicle,” McCready testified he was reaching for his lapel
light which was directly above his body camera. McCready testified he then
“called out to [Lottice] and asked if [he] could speak with him.”
      The recording next depicts Lottice and McCready approaching each
other near the front of the store. The audio of the recording is powered on.
McCready tells Lottice, “You just looked nervous,” and asks him, “Can you
keep your hand out of your pocket?” McCready then asks Lottice for his
name and identification. Lottice provides his name and informs McCready
that he is on parole for armed robbery. Shortly afterward, another officer
arrives.
      McCready then asks Lottice if he has any weapons, to which Lottice
replies he has a knife in his pocket. Lottice also discloses he has a
hypodermic needle. McCready searches Lottice and retrieves the knife and
needle.
      After taking the matter under submission, the court denied the
suppression motion, finding “that it was a consensual encounter, not a
detention and thereafter it developed into a PC [probable cause].”
      Lottice pleaded no contest to carrying a concealed dirk or dagger
(§ 21310) and admitted the prior strike conviction, in exchange for an agreed



                                        3
term of 32 months in prison, consisting of the low term of 16 months
(§§ 21310, 1170, subd. (h)(1)) doubled based on the prior strike conviction
(§§ 667, subd. (e)(1), 1170.12, subd. (c)(1)). The court approved the plea and
imposed the agreed term. (§ 1192.5.) Lottice timely appealed.
                                 DISCUSSION
      Lottice contends the trial court erred by refusing to suppress the knife
found in his pocket on the night in question because it was the fruit of an
unlawful detention. We disagree.
A.    Legal Principles
      “The Fourth Amendment to the United States Constitution prohibits
seizures of persons, including brief investigative stops, when they are
‘unreasonable.’ [Citations.] Our state Constitution has a similar provision.
(Cal. Const., art. I, § 13.)” (People v. Souza (1994) 9 Cal.4th 224, 229.)
      “Police contacts with individuals may be placed into three broad
categories ranging from the least to the most intrusive: consensual
encounters that result in no restraint of liberty whatsoever; detentions, which
are seizures of an individual that are strictly limited in duration, scope, and
purpose; and formal arrests or comparable restraints on an individual’s
liberty. [Citations.]” (In re Manuel G. (1997) 16 Cal.4th 805, 821.) This case
concerns the distinction between consensual encounters and detentions.
Unlike detentions, “[c]onsensual encounters do not trigger Fourth
Amendment scrutiny” and thus “require no articulable suspicion that the
person has committed or is about to commit a crime. [Citation.]” (Ibid.)
      No bright-line distinction exists between a consensual encounter and a
detention; we look to the totality of the circumstances of a particular
encounter to make the determination. (In re Manuel G., supra, 16 Cal.4th at
p. 821.) “ ‘[A] court must consider all the circumstances surrounding the



                                        4
encounter to determine whether the police conduct would have communicated
to a reasonable person that the person was not free to decline the officers’
requests or otherwise terminate the encounter.’ [Citation.] This test
assesses the coercive effect of police conduct as a whole, rather than
emphasizing particular details of that conduct in isolation. [Citation.]
Circumstances establishing a seizure might include any of the following: the
presence of several officers, an officer’s display of a weapon, some physical
touching of the person, or the use of language or of a tone of voice indicating
that compliance with the officer’s request might be compelled. [Citations.]
The officer’s uncommunicated state of mind and the individual citizen’s
subjective belief are irrelevant in assessing whether a seizure triggering
Fourth Amendment scrutiny has occurred. [Citation.]” (Ibid.)
      When a police contact rises to the level of a detention, the detention is
“reasonable under the Fourth Amendment [if] the detaining officer can point
to specific articulable facts that, considered in light of the totality of the
circumstances, provide some objective manifestation that the person detained
may be involved in criminal activity.” (People v. Souza, supra, 9 Cal.4th at p.
231.) “Section 1538.5 affords criminal defendants a procedure by which they
may seek suppression of illegally seized evidence.” (People v. Romeo (2015)
240 Cal.App.4th 931, 940.)
B.    Standard of Review
      “ ‘In reviewing a trial court’s ruling on a motion to suppress evidence,
we defer to that court’s factual findings, express or implied, if they are
supported by substantial evidence. . . .’ [Citation.]” (Robey v. Superior Court
(2013) 56 Cal.4th 1218, 1223.) “If there is conflicting testimony, we must
accept the trial court’s resolution of disputed facts and inferences, its
evaluations of credibility, and the version of events most favorable to the



                                         5
[disposition on the suppression motion]. [Citations.]” (People v. Zamudio
(2008) 43 Cal.4th 327, 342.) While, however, we defer to the court’s factual
findings, “ ‘[w]e exercise our independent judgment in determining whether,
on the facts presented, the search or seizure was reasonable under the Fourth
Amendment.’ ” (Robey v. Superior Court, supra, 56 Cal.4th at p. 1223.)
C.    Analysis
      We focus on the events between the time Officer McCready first spotted
Lottice walking on the street and when Lottice disclosed he was on parole.4
Applying the principles above, we find that Lottice was not detained at that
point in the initial encounter. As the People note, the evidence shows that
McCready pulled his patrol vehicle behind Lottice without blocking his path.
McCready did not flash a spotlight on Lottice or activate the sirens of his
vehicle. McCready, who was unaccompanied by other officers, simply walked
up to Lottice, called out to him, and asked if he could speak with him. There
is also no indication that McCready made any commands or touched or drew
his weapon; indeed, his tone sounded neutral in the recording. In view of all
of these circumstances, the trial court properly determined that the
encounter prior to Lottice’s volunteering he was a parolee was consensual
and correctly denied the suppression motion.5
      Despite these circumstances, Lottice contends McCready detained him
when he first approached him, because a reasonable person in his position



      4 Lottice does not claim he was unlawfully detained after he disclosed
he was on parole. At that point, McCready was permitted to detain Lottice
for the purpose of conducting a parole search. (See People v. Delrio (2020) 45
Cal.App.5th 965, 970–971.)
      5  In light of our conclusion, we do not address Lottice’s arguments why
McCready lacked a reasonable suspicion of criminal activity prior to the
initial encounter.


                                       6
would not have felt free to leave. The allegedly intimidating circumstances
were that McCready pulled his vehicle “behind [Lottice] as he was walking
alone on the street,” “immediately got out and started walking toward
[Lottice],” “called out to him[,] and appeared to beckon [to him] . . . .”
According to Lottice, “it is the imposed variance from course” that
demonstrates he was detained.
      To support these contentions, Lottice largely relies on People v. Garry
(2007) 156 Cal.App.4th 1100 (Garry) and People v. Jones (1991) 228
Cal.App.3d 519 (Jones). Both cases are distinguishable.
      In Garry, supra, 156 Cal.App.4th 1100, a uniformed police officer in a
marked patrol car saw Garry standing next to a parked car at a street corner
late at night. The officer put his patrol car’s spotlight on Garry, immediately
got out of his patrol car, and “all but ran directly at” Garry. (Id. at pp. 1103–
1104, 1112.) Looking nervous, Garry started walking backward, pointed to a
nearby house, and said, “ ‘ “I live right there.” ’ ” (Id. at p. 1104.) The officer
nonetheless continued to approach, telling Garry, “ ‘Okay, I just want to
confirm that,’ ” and asking if he was on probation or parole. When Garry said
he was on parole, the officer detained him and found narcotics on his person.
(Ibid.) The trial court denied Garry’s suppression motion, finding there was
no detention until after he disclosed he was on parole. (Id. at p. 1105.)
      The appellate court reversed. (Garry, supra, 156 Cal.App.4th at p.
1113.) It found that the officer’s spotlighting, rapid approach on foot, and
immediate questioning about Garry’s legal status, while disregarding Garry’s
indication he was merely standing outside his home, were so intimidating
that a reasonable person would not have believed that he or she was free to
leave. (Id. at pp. 1111–1112.) As such, the officer’s “actions set an




                                         7
unmistakable ‘tone,’ albeit largely through nonverbal means, ‘indicating that
compliance with the officer’s request might be compelled.’ ” (Id. at p. 1112.)
      This case is different. Here, there is no evidence that McCready
suddenly illuminated Lottice with a police spotlight or that he “all but ran
directly at” Lottice. (Garry, supra, 156 Cal.App.4th at p. 1112.) Rather,
McCready parked his patrol car behind Lottice and walked over to him. Also,
unlike in Garry, McCready did not begin by inquiring about Lottice’s legal
status. McCready instead “called out to [Lottice] and asked if [he] could
speak with him.” “Approaching a person [and] requesting to speak with him
. . . do not transform an otherwise consensual encounter into a detention.”
(People v. Coulombe (2000) 86 Cal.App.4th 52, 57, fn. 3.)
      Lottice makes much of the hand gesture McCready made, after exiting
his vehicle, that was shown in the video, asserting, as in Garry, that
McCready “appear[ed] to beckon” to him. Lottice, however, concedes that
McCready testified that the hand movement shows he was reaching for the
lapel light above his body camera. The trial court reasonably credited
McCready’s testimony, and we decline Lottice’s invitation to resolve any
credibility issues or evidentiary conflicts in his favor. (People v. Zamudio,
supra, 43 Cal.4th at p. 357.) This case therefore does not involve the “more
aggressive . . . and intimidating actions” that were present in Garry. (Garry,
supra, 156 Cal.App.4th at p. 1112.)
      Jones, supra, 228 Cal.App.3d 519 is similarly inapposite. There, Jones
“was standing on the sidewalk with two other men when he was suddenly
confronted with a marked police car pulling across the street toward him.”
(Id. at p. 523.) “The car then parked diagonally against traffic a mere 10 feet
away. When [Jones] began to leave, Officer Burns got out from the car and
said something like, ‘ “Stop. Would you please stop.” ’ ” (Ibid.) The court



                                        8
explained: “We believe the coercive effect of Burns’s conduct was clear. A
reasonable man does not believe he is free to leave when directed to stop by a
police officer who has arrived suddenly and parked his car in such a way as to
obstruct traffic. Clearly, [Jones] was detained.” (Ibid.)
      Here, in contrast, there is no indication McCready used his patrol
vehicle to assert his authority or block Lottice’s path. McCready parked his
vehicle in a store’s parking lot behind Lottice. “Certainly, an officer’s parking
behind an ordinary pedestrian reasonably would not be construed as a
detention.” (People v. Franklin (1987) 192 Cal.App.3d 935, 940.) Also,
nothing in the record shows that McCready commanded Lottice to stop.
Instead, McCready called out to Lottice and asked if he could speak with him.
(See In re Manuel G., supra, 16 Cal.4th at p. 821 [“a detention does not occur
when a police officer merely approaches an individual on the street and asks
a few questions”].)
      Indeed, Lottice concedes in his reply brief that “there might have been
no overt physical intimidation” during his initial encounter with McCready.
Citing Garry and Jones, Lottice nonetheless argues that the fact he was
“altered from his course prior to volunteering his parole status” amounted to
his detention. Neither case establishes that circumstance, without more,
constitutes a detention.
      Other circumstances that occurred during the initial encounter, such as
when McCready stated Lottice looked nervous or asked him to keep his hands
out of his pockets, did not transform it into a detention. True, “questions of a
sufficiently accusatory nature may by themselves be cause to view an
encounter as a nonconsensual detention.” (People v. Lopez (1989) 212
Cal.App.3d 289, 292, citing Wilson v. Superior Court (1983) 34 Cal.3d 777,
790–791 [consensual encounter turned into detention when officer told



                                        9
defendant he was conducting a narcotics investigation and “ ‘had received
information that he [defendant] would be arriving today from Florida
carrying a lot of drugs’ ” (some italics omitted)].) But, unlike in Wilson,
McCready’s comment about Lottice’s nervous demeanor was not a specific
accusation of a crime under investigation. (See People v. Lopez, supra, 212
Cal.App.3d at p. 293 [no detention where questions asked by officers, while
“somewhat accusatory, . . . were brief, flip, and, most importantly, did not
concern criminal activity”].)
        Likewise, McCready’s request to Lottice to keep his hands out of his
pockets did not make the encounter a detention. “Such a request, an asking,
reasonably cannot be construed as a show of authority to transform the
encounter into a detention.” (People v. Franklin, supra, 192 Cal.App.3d at p.
942.)
        Finally, we reject Lottice’s argument that “whether it would be
reasonable to ignore a police officer and walk away despite his calling to you
is intrinsically tied to any individual’s history with the police. Anyone with
such a history will be more likely to experience a show of authority from what
might be an innocuous request were it to come from a non-officer.” Lottice is
mistaken because, as he acknowledges, “the Fourth Amendment requir[es] an
objective test . . . .” Therefore, Lottice’s “subjective belief [is] irrelevant in
assessing whether a seizure triggering Fourth Amendment scrutiny has
occurred.” (In re Manuel G., supra, 16 Cal.4th at p. 821.) Moreover, “the
‘reasonable’ person test presupposes an innocent person.” (Florida v. Bostick
(1991) 501 U.S. 429, 438.)
        In sum, we conclude the trial court properly found no detention
occurred prior to McCready’s learning that Lottice was on parole.
Accordingly, the court did not err in denying Lottice’s suppression motion.



                                          10
                       DISPOSITION
The judgment is affirmed.




                            11
                                              _________________________
                                              Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Wiseman, J.*




A157601/People v. Joshua Wayne Lottice




       *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                         12